Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kurt Berger on 07/14/2022.  
The application has been amended as follows: 
In claim 1, in the fourth to last line, please strike “a second portion of” just prior to “the first insulating layer continuously”.  
In claim 1, in the second to last line, please strike “the second portion of” just prior to “the first insulating layer from”.  

Allowable Subject Matter
1.	Claims 1-10, 18-19 and 25-30 are allowed.  
2.	The following is an examiner’s statement of reasons for allowance:  
a.	The limitations in claim 1:  
“the entire continuous extension of the first insulating layer from the third electrode to the first electrode directly contacting the second semiconductor layer”


b.	The limitations in claim 27:  
“the first insulating layer being continuous between the third electrode and the first electrode in the first direction”
“the first compound member being not provided between the first semiconductor region and the first insulating layer in the second direction”

c.	The limitations in claim 28:  
“a fifth compound member including the Aly1Ga1-y1N, the fifth compound member being continuously provided at least (1) between the third partial region and the first portion of the first insulating layer in the second direction, (2) between the second semiconductor region and the second portion of the first insulating layer in the first direction, and (3) between the third portion of the first insulating layer and the first semiconductor region in the first direction”

when considered along with the rest of the device distinguishes over the prior art of record as there is no prior device or a reasonably obvious variant thereof.  Notable differences include that this device includes:  
a.  a specific entire continuous extension of a specific first insulating layer from a specific third electrode to a specific first electrode directly contacting a specific second semiconductor layer.  
b.  a specific first insulating layer being continuous between a specific third electrode and a specific first electrode in a specific first direction and a specific first compound member being not provided between a specific first semiconductor region and the first insulating layer in a specific second direction.  
c.  a fifth compound member including a specific Aly1Ga1-y1N, the fifth compound member being continuously provided at least (1) between a specific third partial region and a specific first portion of a specific first insulating layer in a specific second direction, (2) between a specific second semiconductor region and a specific second portion of the first insulating layer in the first direction, and (3) between a specific third portion of the first insulating layer and a specific first semiconductor region in a specific first direction.  
  
As to claim 1, the office notes the art of record fails to show at least the above noted features in the context of the overall claim.  The office notes that the previously used references of record are considered to likely be the closest references available to the office.  However there are no references available to the office which will show the necessary entire continuous extension of the first insulating layer from the third electrode (gate etc.) to the first electrode (drain etc.) directly contacting the second semiconductor layer as the member being brought in during any possible combination rejection will be in the way.  Thus the office finds the claim to not be anticipated and also finds the claim to not be obvious under 35 U.S.C 103.  

As to claim 27, the office notes the art of record fails to show at least the above noted features in the context of the overall claim.  The office notes that the previously used references of record are considered to likely be the closest references available to the office.  However there are no references available to the office which will show the first insulating layer being continuous between a specific third electrode and a specific first electrode in a specific first direction and a specific first compound member being not provided between a specific first semiconductor region and the first insulating layer in a specific second direction as the member being brought in during any possible combination rejection will be in the way.  Thus the office finds the claim to not be anticipated and also finds the claim to not be obvious under 35 U.S.C 103.  

As to claim 28, the office notes the art of record fails to show at least the above noted features in the context of the overall claim.  The office notes that the previously used references of record are considered to likely be the closest references available to the office.  However there are no references available to the office which will show the necessary fifth compound member in just the right positioning as the art does not any such compound member that could reasonably be brought into a combination that would address the other limitations of the claim.  Thus the office finds the claim to not be anticipated and also finds the claim to not be obvious under 35 U.S.C 103.  

The limitations in claims 1, 27 and 28 are sufficient to distinguish claims 2-10, 18-19 and 25-30 which depends from claims 1, 27 and 28 over the art of record.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT S WITHERS whose telephone number is (571)270-1570. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT S WITHERS/Primary Examiner, Art Unit 2891